By the Court.*— Ingraham, J.
—The general term having decided that the defendants were liable to arrest, it was not necessary to make any new motion for leave to issue execution against the person in. the same case.
Even if such motion is made, so long as the order of arrest stands, and that order is made or affirmed by the general term, a judge at chambers should be bound by such decision, where the same has been decided upon the merits. Such an order *244ought not to be reversed at special term, unless some new matter arising since the order was made is shown to warrant granting'the motion.
This ^motion was unnecessarily made, and should have been dismissed. The order denying the motion should be reversed, and an order dismissing the motion madé, without costs.

 Present, Ingraham, Clerke, and Leonard, JJ.